COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Robert L. Smith v. Grace Karanja

Appellate case number:      01-16-01004-CV

Trial court case number:    2015-14418

Trial court:                245th District Court of Harris County

        The Court’s April 18, 2017 Order struck appellant’s brief and ordered appellant to
file evidence of payment for the reporter’s record or a letter indicating that he no longer
wants that record with this Court within 10 days of that order. On April 24, 2017,
appellant, Robert L. Smith, filed a notice in this Court indicating that he does not wish to
have the reporter’s record transcribed for the appellate record.
       Accordingly, this Court will consider and decide this appeal on those issues or
points that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c)(1), (2). Appellant’s amended brief is ORDERED to be filed no later than 30
days from the date of this order. See id. 38.6(a).
        Because appellant is proceeding the pro se, the Court notifies appellant that his
amended brief may be stricken unless it complies with the Rules of Appellate Procedure
by including the sections listed in Rule 38.1 and containing all appropriate citations to the
clerk’s record, e.g. (C.R. at __), or legal authorities. See TEX. R. APP. P. 38.1(a)-(k),
38.7, 38.9. Appellant is directed to contact the Clerk of this Court to obtain access to the
clerk’s record, filed with this Court on March 15, 2017, if appellant does not have a copy
of it. If necessary, appellant may also include an appendix, either filed separately or after
the end of the amended brief, with any relevant documents such as excerpts of the clerk’s
record. See id. 9.4(h), 38.1(k)(1), (2).


       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                   
Date: May 2, 2017